Title: To James Madison from Robert Montgomery, 5 August 1805 (Abstract)
From: Montgomery, Robert
To: Madison, James


          § From Robert Montgomery. 5 August 1805, Alicante. “I have the honor to hand you herewith Copy of a letter received this morning from Algiers; I have Given every assistance and support to Capn John Allen of the Schooner Jane of Boston Captured by the Piratical Vessel mentioned in Mr Mountfords letter and sent him and his Mate to Malta where it is probable the Jane may have been sent to as I am well informed that the owners of the Cruiser live there and will be forced to make restitution.
          “The Jane was on her Voyage from Boston to Marseille and on the Coast east of Valencia was hailed by a Vessel under Barbary Colours, the Master apprehending she was a Tripoline abandoned his Vessel and they Carried her off, when I learned this business I concluded the cruizer must be An Algerine as the Others had very little Chance of geting Clear of Our Blockade, in consequence I detained Capn Allen here and wrote Mr Mountford, who reply’d nearly as containd in his letter of which you have herewith Copy and I trust that Allen will find his Vessel altho much plundered.”
        